Citation Nr: 0105770	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for Kohler's 
disease of the left foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for Kohler's 
disease of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for mechanical low back 
pain as secondary to service-connected Kohler's disease.

4.  Entitlement to service connection for bilateral 
patellofemoral syndrome as secondary to service-connected 
Kohler's disease.

5.  Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected Kohler's 
disease.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  The issues of 
entitlement to service connection for mechanical low back 
pain, bilateral patellofemoral syndrome, and a bilateral hip 
disability will be addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's Kohler's disease of the left foot is 
productive of severe pain and functional limitation, sensory 
loss, limited range of motion, and tenderness.

3.  The veteran's Kohler's disease of the right foot is 
manifested by moderately severe pain and functional loss, 
limited range of motion, and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
Kohler's disease of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5283 (2000).

2.  The criteria for a 20 percent disability evaluation for 
Kohler's disease of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5283 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that her Kohler's disease of each foot 
is more disabling than presently evaluated.  As to the 
veteran's claims for increased ratings, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with a timely and comprehensive examination, 
acquired relevant treatment records, and afforded her with a 
personal hearing before the RO.  Therefore, the VA has 
fulfilled its duty to assist the veteran in developing facts 
that are pertinent to her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO initially granted service 
connection for Kohler's disease in a September 1987 rating 
decision and assigned a 10 percent disability evaluation 
effective from July 1987.  The rating assigned for this 
disability was subsequently increased to 20 percent effective 
from January 1996.  In March 2000, the RO assigned separate 
evaluations of 20 percent for Kohler's disease of the left 
foot, and 10 percent for Kohler's disease of the right foot, 
effective from June 1998.

In relation to the present appeal, a VA examination was 
performed in April 1998.  The veteran reported that she had 
undergone a left talonavicular fusion and bunionectomy in 
October 1997.  She now had increased pain and swelling of the 
left foot.  Her right foot also had constant pain.  It was 
observed that the veteran used a cane in her right hand.  
Physical examination found well-healed surgical scars, and 10 
degrees of dorsiflexion and 50 degrees of plantar flexion 
bilaterally.  Tenderness was present in the right and left 
midfoot, both medially and laterally.  A review of x-rays 
taken in January 1998 showed a healing talonavicular fusion 
and proximal metatarsal osteotomy with bunionectomy on the 
left.  Some sclerosis in the navicula and a bunion were 
present on the right.  The veteran was diagnosed with 
Kohler's disease and the examiner commented that it was 
difficult to evaluate the level of disability of the left 
foot because the veteran had not fully recovered from the 
surgery.  

A July 1998 letter from the veteran's VA physician stated 
that her complaints of diffuse tenderness were not consistent 
with the x-ray findings and surgical history.  She was being 
treated conservatively with anti-inflammatory drugs.  Another 
July 1998 letter from a VA physician stated that the veteran 
was still under his care.

During a VA examination in August 1998, the veteran reported 
persistent, worsening pain of the left foot since her 
surgery, including pain with locking and swelling.  The pain 
was present across the anterior and anteromedial portion of 
the foot, at the Achilles tendon insertion, and with plantar 
flexion and weightbearing.  She stated that she could not 
stand on her toes and complained of a decreased range of 
motion.  She ambulated with a cane and could not walk more 
than one block.  If she was on her feet all day, she had 
difficulty sleeping because of pain.

Upon examination of the left lower extremity, pulses were 
palpable and nerves were intact.  The veteran complained of 
numbness along the medial portion of the great toe and along 
the surgical scar.  The scars were well healed but there was 
tenderness along the surgical scars, both anterolateral 
ankles, and over the talar navicular joint.  The great toe 
exhibited decreased dorsiflexion and plantar flexion, at 20 
degrees and 10 degrees respectively.  The left ankle had 30 
degrees of plantar flexion and 5 degrees of dorsiflexion.  As 
compared to the right, the left foot had some increased 
inversion and tenderness along the Achilles insertion.  The 
veteran could not stand on the toes of her left foot.  The 
right foot had a 25 degree hallux valgus deformity.  

The examiner reviewed the January 1998 x-rays and noted a 
healed proximal first metatarsal osteotomy and several small 
exostoses of the talar navicular fusion.  The current x-ray 
of the left foot revealed interval healing of the first 
metatarsal base osteotomy, with no change in alignment from 
the previous study.  There was again calcification in the 
soft tissues adjacent to the talonavicular joint.  A CT scan 
of the left ankle found an old, mostly healed, navicular 
fracture extending perpendicularly from the talonavicular 
joint, and secondary osteoarthritis of the talonavicular 
joint including joint space narrowing, osteophyte formation, 
and subchondral cyst formation.  There was no fusion or 
coalition of the tarsal bones.  The examiner assessed the 
veteran with significant pain in the left talar navicular 
region and a residual neurapraxia of the left great toe along 
the medial border.  He did not believe that the findings 
would improve with time.

VA outpatient entries include an August 1998 initial 
evaluation for physical therapy.  The veteran complained of 
constant pain, swelling, and inability to perform activities 
of daily living.  She stated that she had to walk on the 
outsides of her feet.  Objective observations included a 4 
inch surgical scar of the left forefoot, right hallux 
abductus valgus, bilateral flatfeet, and a very narrow base 
of support during gait.  The right foot strength was normal 
but the left foot could not be fully tested secondary to 
pain.  Both ankles exhibited a decreased range of motion and 
the left L5 dermatone was decreased to light touch.  
Tenderness was present with palpation of the bilateral 
navicular, worse on left.

An October 1998 letter from the VA orthopedic clinic stated 
that the veteran had been followed since November 1996.  
Conservative measures of physical therapy, ultrasound, and 
electrical stimulation failed to relieve her symptoms.  She 
underwent a left bunionectomy and left navicular fusion but 
bilateral foot pain persisted.  She was referred to the pain 
clinic and was followed in the orthopedic clinic as needed.  
A CT scan in September 1998 revealed nonhealing of 
arthrodeses and a right foot bunion.  She was last seen in 
October 1998 and ambulated with a cane.  VA outpatient 
records reflect that the veteran was followed for chronic 
foot pain through August 1999.

The veteran appeared at a personal hearing before the RO in 
November 1999.  She testified that her foot disorder hindered 
her ability to work and she had last worked one year ago.  
She ambulated with a cane at all times and could walk no 
farther than one block due to pain.  She used pain medication 
but was not currently using arch supports or orthopedic 
shoes.  However, new shoes were being ordered.  She was able 
to care for her home and children.

The veteran's Kohler's disease of each foot has been assigned 
separate 10 and 20 percent schedular evaluations pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).  Under this 
Diagnostic Code, a 10 percent disability evaluation is 
assignable for moderate malunion of, or nonunion of, tarsal 
or metatarsal bones.  A 20 percent evaluation is warranted 
for moderately severe malunion or nonunion of tarsal or 
metatarsal bones, and a 30 percent disability evaluation is 
assignable for severe malunion or nonunion of tarsal or 
metatarsal bones.  The note to this Diagnostic Code indicates 
that with actual loss of the use of the foot, a 40 percent 
disability evaluation is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2000).

Based upon the above subjective complaints and objective 
findings, the Board concludes that the criteria for the next 
higher evaluation for each foot has been met.  As to the left 
foot, the Board finds that the veteran's disability is more 
appropriately characterized as severe.  The veteran complains 
of constant pain of this foot, which has greatly limited her 
ambulation and has caused dependence upon a cane.  The 
veteran cannot stand on the toes of this foot and objective 
findings include a limited range of motion, decreased 
sensation, and tenderness.  Diagnostic testing shows 
continuing deformity of the foot, including degenerative 
changes.  The VA examiner in August 1998 found it unlikely 
that the veteran's level of impairment would improve and 
treatment records confirm that the veteran continues to have 
substantial pain and functional impairment.  Accordingly, the 
Board finds that the criteria for a 30 percent have been met 
and the benefit sought on appeal must be granted.  
Nevertheless, the Board observes that the veteran is entitled 
to no more than a 30 percent evaluation as she has not lost 
actual use of the left foot.

Likewise, the Board finds that the symptomatology associated 
with the right foot is more accurately characterized as 
moderately severe.  Although the right foot is not as 
disabled as the left, the veteran reports constant pain and 
functional limitation of this foot.  This foot also exhibits 
tenderness and decreased range of motion, and objective 
findings include sclerosis, a bunion, and hallux valgus 
deformity.  Therefore, due to the veteran's level of 
functional impairment, the Board finds that the criteria for 
a 20 percent evaluation have been met.

The Board has considered the application of alternative 
Diagnostic Codes, but finds that none would afford the 
veteran a higher evaluation.  See Diagnostic Codes 5003, 
5271, 5284 (2000).  Likewise, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  However, the 
Board, as did the RO, finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for Kohler's disease of 
the left foot is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent for Kohler's disease of 
the right foot is granted.



REMAND

The veteran claims that she suffers from mechanical low back 
pain, bilateral patellofemoral syndrome, and a bilateral hip 
disability secondary to her service-connected Kohler's 
disease.  A veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2000).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to her claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to her claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's service 
medical records contain no complaints, findings, or diagnoses 
related to the low back, knees, or hips.  August 1994 x-ray 
reports of the right hip and thoracic spine, as well as a 
July 1990 x-ray of the bilateral hips, were negative.  During 
a VA outpatient visit in July 1998, the veteran complained of 
low back pain that she believed was related to limping on the 
left foot.  The veteran was assessed with musculoskeletal 
back pain and it was noted that she walked with a limp of the 
left foot.  The following month, she was assessed with 
probable lumbosacral strain. 

During a VA examination in May 1999, the veteran reported 
that she developed low back, knee, and hip pain two years ago 
following her foot surgery.  Upon examination, the low back 
exhibited mild paraspinal tenderness in the lumbar region and 
decreased range of motion.  Examination of the hips revealed 
full range of motion, with no flexion contractures, and no 
pain with rotation.  Examination of the knees was negative 
except for a positive patellar grind and a positive patellar 
shrug.  The x-ray reports of the knees, hips, and low back 
were negative other than for partial sacralization of the 
left L5 transverse process.  The examiner's impression was 
mechanical low back pain and bilateral patellofemoral 
syndrome.  He could not identify an orthopedic cause for the 
hip pain.  He believed that most of the veteran's problems 
were related to overall deconditioning; however, her foot 
problems likely aggravated the low back, hip, and knee pain.

VA outpatient records show that the veteran continued to be 
seen for knee, hip, and low back pain.  In March 1999, it was 
noted that her knee pain could be secondary to postural 
changes.  Another evaluation observed knee pain secondary to 
patellofemoral syndrome, and no orthopedic cause for the hip 
pain.  An August 1999 letter from the veteran's VA orthopedic 
physician stated that the veteran continued to have pain of 
the left foot and that this caused pain of the knees, hips, 
and back.

As aforementioned, the VA's duty to assist the veteran with 
the development of her claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and her representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board notes that the VA examiner in May 1999 attributed 
the veteran's disabilities to her overall deconditioning; 
however, he also stated that her foot problems likely 
aggravated the low back, hip, and knee pain.  The Board also 
observes that the veteran's complaints of bilateral hip pain 
have not been diagnosed as a disability.  Therefore, the 
Board believes that another VA examination and opinion as to 
the nature and etiology of the veteran's claimed disabilities 
would be helpful.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 
Under these circumstances, the Board is of the opinion that 
it may not properly proceed with appellate review until 
additional development has been accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her claimed 
disabilities, and that she furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
specialty examination.  Since it is 
important "that each disability be viewed 
in relation to its history," 38 C.F.R. 
§ 4.1 (2000), the examiner must be 
provided with the veteran's claims file.  
The examiner is requested to review all 
pertinent records in the claims file, 
including the service medical records, 
and the medical opinions of all private 
physicians and VA examiners.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All clinical findings and 
subjective complaints should be reported 
in detail.  The examiner is requested to 
offer an opinion as to the nature, 
severity, and manifestations of the 
veteran's claimed disabilities of the low 
back, knees, and hips.  In so doing, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current disability is related 
to, or aggravated by, the veteran's 
service-connected Kohler's disease.  The 
opinion must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  The 
rating decision should address the 
holding of Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  If the benefits 
sought on appeal remain denied, the RO 
should furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to obtain additional 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran and her representative have the right to 
submit additional evidence and argument in support of the 
matters addressed in this remand.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


 

